QI Systems Inc. September 2007 1 Disclaimer This presentation includes forward-looking statements that are madepursuant to the "safe harbor" provisions of the Private SecuritiesLitigation Reform Act of 1995. While these statements are made toconvey to the public the company's progress, business opportunities andgrowth prospects, readers and listeners are cautioned that suchforward-looking statements represent management's opinion. Whereasmanagement believes such representations to be true and accuratebased on information and data available to the company at this time,actual results may differ materially from those described. The company'soperations and business prospects are always subject to risk anduncertainties. Important factors that may cause actual results to differ areset forth in the company's periodic filings with the US Securities andExchange Commission. 2 Company Overview • QI Systems is a leading developer and integrator of contact and contactless card payment and control solutions • Design and manufactures hardware and software for open and closed card systems • Huge global market, yet North Americarepresents only 4% of the global market – smart card acceptance in its infancy 3 Company Highlights • Incorporated in 1978 • Entered smart card industry in 1990’s • First company certified by both Visa Cash and MasterCard/Mondex for Unattended Point of Sale(UPOS) devices • Headquartered in Dallas, TX, USA • Main operations in Vancouver, BC, CN – Significant tax loss carry forwards available • Excess of $10 million (CND) • Launched QiWave™ product brand in 2006 – First to market with contactless readers – 4 Symbol QIII:OB Corporate Headquarters Dallas, Texas Stock Price (8/20/07) || 52-Week Range $0.07 || $0.05 - 0.18 Shares Outstanding (6/30/07) 50,000,000 Market Capitalization $3,500,000 Volume (daily 90-day average) 35,000 Debt(06/30/07) $430,000 Cash (06/30/07) $10,000 Revenue (estimate June 30, 2007 fiscal year) $900,000 Insider Ownership <5% Institutional Ownership Shares <5% Full-time Employees 10 Fiscal Year June 30 Accounting Firm Amisano Hanson, Vancouver, BC US & Canada Certified/Chartered Key Facts 5 Executive Management • Steven R. Garman President & Chief Executive Officer – 35 years international corporate business experience • Olympus Corporation • Atlantic Richfield • Johnson & Johnson – Led $150M high tech products group for market leader – Led multi-million dollar divisional start-up of new products group – Led product group of 150 people, 8 locations in 3 countries – CEO experience in micro-cap corporate start-ups • Robert I. McLean, Jr. Chief Financial Officer / Chief Operations Officer – Executive Vice President of $300M publicly traded technology company – Treasurer of large publicly traded independent computer parts distributor – Vice President - Planning and Development of a $2B retail subsidiary of Radio Shack, Inc. – Director of Planning and Analysis for CompuCom Systems, Inc. – General Manager of a commercial aviation component repair facility owned by Aviall, Inc. 6 Executive Management • Donny V. Lee Chief Technology Officer – Founder and CEO of AWID, a company he founded in 1997 – AWID had developed two successful lines of RFID readers – Transitioned AWID from engineering oriented company to technology leadership – Under his tenure, AWID was named by Deloitte & Touche as Raising Star Company • Stephen B. Riegel Vice President of Business Development & Sales – More than 20 years experience within the Smart Card Market – VP General Manager for Inside Contactless, responsible for the Americas operations – RFID Business Development Manager for Texas Instruments – Business Development Manager for Motorola Inc's RFID technology – Managed strategic relationships, direct sales and launching an entirely new product line 7 Smart Card Industry • International production of smart cards is dominated by a few large companies selling cards as commodities: – HID Global – Gemplus – Inside Contactless – Schlumberger – Card Logic NOTE: QI Systems does not compete with card manufacturers. • North America lags behind the rest of the world in smart card use • Percentage growth by regions of the world ‘01 to ’03: – EMEA 46% – Asia - Pacific 31% – Latin America 19% – North America 4% ScillumBelgerSelly 3-2003 8 Smart Card Industry • Total number of smart cards in use in North America is now dramatically growing: – 1996 smart cards in use 273 Million – 2005 smart cards in use 543 Million • Total global smart card production is growing at a rapid rate: – 1996 production total 5 Billion – 2003 production total 19 Billion Frost & Sullivan 415-961-9000 9 Card - Frontend Reader -Middleware Software -Back end QI Systems’ Products Smart Card System Overview Three parts 1. Smart card - front end commodity 2. Reader - middleware technology 3. Software and data collection - back end system 10 Types of Smart Card Systems • Closed (restricted to selected users) – Loyalty program – Only accept one card type – Original ATMs • Open (unrestricted for general users) – Accepts multiple cards – Current ATMs • QI Systems offers both options or combination 11 – Financial – Stored Value – Loyalty programs – Access control – Data control – Biometrics Benefits of Smart Card Systems • Improves Profitability – Increases revenue – Reduces costs, theft and vandalism – Improves cashflow • More secure than cash or magnetic stripe cards • More durable and stores more information than magnetic stripe • Flexible, customized solutions • Multiple applications 12 Manufacturing • Strategy is to design and document products for high volume manufacturing – third-parties doing the production of components • Build first article prototypes in Vancouver • Utilize manufacturing partners – local and in Asia – cost competitive – eliminates high capital investment – ability to ramp up production quickly • Assembly and testing is performed in Vancouver 13 Markets • Closed systems – Range of markets is almost limitless – QI initial target markets • Laundromats and route laundry operators • Colleges and corporate campuses • Municipalities, state and federal parks • Theme parks, resorts, tourist centers, arcades • Open systems – Credit cards • VISA PayPass, Chase Blink, AMEX Blue – Debit cards • Hybrid systems – QI can offer readers that accept both closed and open system cards 14 Market Opportunities • QI is one of a few card solution companies in the world that offers a broad base of technical expertise applicable to a variety of industries • Other Opportunities: – Open systems - credit card readers – Oil and Gas – Gaming – Property Management – ID, Health care, Data collection 15 Competitive Advantage • Expertise in broad range of industries • Understand both smart cards and modern vending device interfaces • Full suite of products and services • First to market in contactless technology • Low cost production • Strong partner base to support additional applications 16 Product Line4 Competition6 Parking Laundry Vending Bike Rental QI Systems X X X X USA Technologies X X ESD X Debitek X X Velib X Parcxmart X Greenwald X Vertical Market Competition • QI offers full suite of products and services across a broad range of industries • No other company offers contact, contactless and hybrid smart card technology 17 Case Study - Parking • Customer Needs: Solar powered cashless municipal parking systems • Customer objective: Reliable low priced card readers • QI Solution: QI SmartReader cashless readers and reload stations • Competing solutions: QI sole sourced • 2008 projected product revenue: $1,000,000 18 Case Study - Laundry • Customer Needs: Contactless, cashless route laundry payment systems • Customer objective: Reliable low priced card readers • QI Solution: QiWave & Wash™ contactless cashless readers and reload stations • Competing solutions: Greenwald, EDS • 2008 projected product revenue: $1,500,000 19 Case Study - Newspaper Vending • Customer Needs: Cashless newspaper box payment system • Customer objective: Reliable, low priced card readers • QI Solution: QI SmartReader cashless readers and reload stations accepting student ID cards • Competing solutions: QI sole sourced • 2008 projected product revenue: $750,000 20 Case Study - Bicycle Stations • Customer Needs: Cashless bicycle distribution systems • Customer objective: Unattended card operated distribution system • QI Solution: QI CycleStation cashless readers and operating system • Competing solutions: Velib • 2008 projected product revenue: $750,000 21 Capitalization Table 22 Historical Income Statement 23 Historical Balance Sheet 24 Growth Strategy • Aggressive launch of new QiWave product line – Contactless smart card technology • Initial QI Focus & Sales Channels – Laundromats - distributors – Route Laundry - direct sales – Campus - integrators, distributors – Bikes - direct sales, partners – Water - distributors, direct sales – Leisure and Entertainment - partners, integrators 25 Financial Model 26 Investment Summary • Summary – Great technology, huge market opportunities, first to market with contactless vending, history of technological excellence • Great People – Veteran management team, extremely strong engineering department • Solid Processes – Products designed for ease of manufacture and assembly, non-critical items sourced in low cost markets • Strong Technology Leadership – Strengths in smart cards, contactless interface and vending devices, plug and play design • Sales traction / profitability – High interest in QiWave in all markets – Growth target >100% per year for next 2 years – High gross margin potential 27 101-3820 Jacombs Road Richmond, BC, CN V6V 1Y6 Phone: 604-248-2301 Fax: 604-248-2306 609 Cheek Sparger Road Suite 300Colleyville, TX 76034Phone: 817-485-8111 Fax: 817-485-8186 Visit us on the web at: www.qisystemsinc.com QI Systems Inc. • Canadian Operations • US Headquarters 28
